DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 01/20/2022, responding to the office action mailed on 10/28/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant's arguments filed on 01/20/2022, with respect claim 5 have been fully considered but they are not persuasive. 
(A)	On page 7 of the Remarks filed on 01/20/2022, applicant argues that the prior art fails to teach “wherein the first thread member and the second thread member have thread pitches different from each other.”
Response:	Examiner respectfully disagree. Yano teaches internal thread of the nut section 36 and external thread of the drive shaft are engaged (Fig. 1 and col. 3: lines 16-23). And as evident by the drawing below, when a nut and shaft engaged, it is apparent for the nut portion to have larger pitch and the shaft portion to have smaller pitch, so that the two gears to engage each other. Thus, applicant argument is not persuasive. 

[AltContent: arrow][AltContent: connector][AltContent: textbox (Shaft pitch)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    358
    735
    media_image1.png
    Greyscale

[AltContent: textbox (Nut pitch)]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano US Patent No. 6,008,937.
Regarding claim 5, Yano teaches an optical apparatus (Fig. 1: binocular 1) having a pair of lenses (11L and 11R) spaced from each other in a first direction (first direction is the direction perpendicular to the optical axis OAL and OAR (i.e., left and right direction)) and movable in a second direction orthogonal to the first direction (col. 3 lines 20-26: teaches the movement of the optical pairs 11L and 11R in the forward and rearward direction along the optical axis or perpendicular to the left and right direction (i.e., first direction)), the optical apparatus (binocular 1) comprising: 
a base member (col. 2 lines 9-12: main body in which the drive shaft and adjustment know 31 is disposed); 
a first thread member (Fig. 1: shaft 32) rotatable at a fixed position (col. 2 lines 9-10: says the drive shaft is rotatably disposed in main body 2) in the second direction (in the optical axis or forward or rearward); 
a rotationally operated member (Fig. 1: adjustment know 31) rotationally operated by a user and configured to rotate the first thread member (col. 3 lines 9-16); 
a second thread member (Fig. 1: nut 36) engaged with the first thread member (shaft 32) and configured to move in the second direction relative to the base member as the first thread member is rotated (col. 3 lines 16-20); 
a movable member (Fig. 1: movable table 22) configured to hold the pair of lenses and to move in the second direction together with the second thread member (col. 3: lines 16-23: teaches “A first nut 36 is provided to the movable table 22, which engages the external thread of the first drive shaft 32. With such an arrangement, the rotation of the focus adjustment knob 31 moves the first nut 36 forward and rearward so that the movable table 22 is moved forward or rearward. The first lenses 11L and 11R are placed on a movable table 22, which is guided by guide bars 28 and 29 provided at both lateral ends of the binocular 1 and extending forward or rearward”); and 
wherein the first thread member (shaft 32) and the second thread member (nut 36) have thread pitches different from each other, (col. 3 lines 16-18: says that the nut 36 engages with the external thread of the drive shaft, which it infers that the pitch for the internal thread of the nut and the pitch for the external thread of the shaft are different since they are engaged), and thereby guide the movement of the movable member in the second direction (col. 3 lines 16-23: teaches “A first nut 36 is provided to the movable table 22, which engages the external thread of the first drive shaft 32. With such an arrangement, the rotation of the focus adjustment knob 31 moves the first nut 36 forward and rearward so that the movable table 22 is moved forward or rearward. The first lenses 11L and 11R are placed on a movable table 22, which is guided by guide bars 28 and 29 provided at both lateral ends of the binocular 1 and extending forward or rearward”). 
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the closet prior art Noguchi (US 2010/0053750): teaches an optical apparatus (Fig. 18 and 19: depicts binocular) having a pair of lenses (L1R and L1L) spaced from each other in a first direction (in an axial direction perpendicular to the optical axis OR and OL direction or Left and right side) and movable in a second direction orthogonal to the first direction (in optical axis OR and OL direction or forward and backward direction), the optical apparatus (the binocular in Fig. 18 and 19) comprising: 
a base member (Fig. 3 and para [0040]: base member 7); 
a first thread member (13) rotatable at a fixed position in the second direction (as shown in Fig. 19: male thread 13 is pointing in the optical axis direction i.e., second direction); 
a rotationally operated member (14) rotationally operated by a user and configured to rotate the first thread member (para [0106]);
 a second thread member (Fig. 4: 16a) engaged with the first thread member (13) (see also para [0058]) and configured to move in the second direction relative to the base member as the first thread member is rotated (para [0062]); 
a movable member (plate 9) configured to hold the pair of lenses (Fig. 13: depicts the plate 9 hold the pair of lenses) and to move in the second direction together with the second thread member (para [0062])) ; and 
a guide (Figs. 9 and 10 and para [0049]: guide 9a and 9b) configured to guide a movement of the movable member in the second direction (Figs. 9 and 10: depicts the movement of plate 9 is the optical axis direction) relative to the base member (base member 7), wherein optical axes of the pair of lenses are included in a first plane (Fig. 2 depicts pair of lenses L1R and L1L are in the horizontal plane i.e., plane formed along the optical axis OR and OL which is perpendicular to plane A). 
However, Noguchi fails to teach the guide is located at a position on a second plane that is orthogonal to the first plane, the second plane including a central axis of the first thread member. 
Regarding claims 2-4 and 6-9, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Furthermore, see at least pages 6-7 of applicant Arguments/Remarks made in amendment, filed on 01/20/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6,909,545 and 8,422,129: teaches optical apparatus comprising: a first thread member and second thread member and a movable member, wherein optical axes of the pair of lenses are included in a first plane and second plane including a central axis of the first thread member. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872